Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered. 
Response to Arguments
Applicant's arguments see pages 24-33, filed 07/11/2022, have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted, the components of the prior arts mentioned in the rejection do not have to have the same name as the matching components in the applicant’s claim; they do have to show the same function. 
          Regarding the applicant's critique of the prior art used in the art rejections. It should be noted that the Examiner is not required to map each limitation to a cited passage within the prior art of reference, as is suggested by the Applicant, nor is it the Examiner’s responsibility to translate the technology, techniques, and/or methods of the prior art of record, since it is the assumption of the Examiner that the Applicant and the Applicant’s representatives are those of at least ordinary skill in the art.  The prior arts Walton et al., Betz, Taylor and Farkas reads on the claim as indicated nothing is being modified to read on the claim. The examiner matched every element of the applicant’s claim with an element in the prior art. It does not matter if the Walton et al., Betz, Taylor and Farkas reference has more parts than the applicant’s invention since no art is meant to be a 100% equivalence with a disclosed invention.
Applicant should carefully consider revising the claim language to overcome the pending rejections. Because the claimed invention has been painted with the broad stroke of petitioning for limitations that encompasses more than is asserted in the Applicant’s claims, the prior art of record continues to fully discloses the Applicant’s inventions as claimed.
Claim Objections
Claim 2 objected to because of the following informalities:  
Amended claim 2 reads “Claim 2 (original): A Geomagnetic Device is a switch breaker and a coupling attachment to a motor and a generator.” need to be change “Claim 2 (New): A Geomagnetic Device is a switch breaker and a coupling attachment to a motor and a generator.” 
Claim Rejections - 35 USC § 112
Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 said “A Geomagnetic Device is a switch breaker” is claim 2 directed to a switch breaker that is named a Geomagnetic Device or is it directed to a geomagnetic device having a switch breaker?  Examiner propose the transitional phrase from “is to – comprising--.
  Appropriate correction is required.
Double Patenting
Claim 2 of this application is patentably indistinct from claims 6 and 9 an of Application No.  14545709. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Application 15731425, Claim 2 said, “A Geomagnetic Device is a switch breaker and a coupling attachment to a motor and a generator.
Application 14/545709, Claims 6 and 9 said, “A Geomagnetic Device is 4 switch breaker and a coupling attachment to a motor and a generator.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walton et al. (5,097,194).
As to independent claim 2, Walton et al. teaches a Geomagnetic Device is a switch breaker (32) and a coupling attachment (46, 54) to a motor (14) and a generator (16) as shown in figure 2.
Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Betz et al. (7,673,713).
As to independent claim 2, Betz et al. teaches a Geomagnetic Device is a switch breaker (24) and a coupling attachment (30) to a motor (22) and a generator (20) as shown in figure 2.
Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (7,888,916).
As to independent claim 2, Taylor teaches a Geomagnetic Device is a switch breaker (4) and a coupling attachment (14) to a motor (10) and a generator (12) as shown in figure 1.
Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farkas (US PG Pub 2005/0173925).
As to independent claim 2, Farkas teaches a Geomagnetic Device is a switch breaker (20) and a coupling attachment (40, 44, 46, 42, 30 and 60) to a motor (50) and a generator (30) as shown in figure 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou et al. (CN202855635) teaches an geomagnetic switch can be obviousness rejections under 35 U.S.C. 103 on the anticipated prior arts (Walton, Betz, Taylor and Farkas), Zhou et al. using a geomagnetic switch to realize the switching on/off of the circuit (as a switch breaker teaches in the prior arts), for the advantageous benefit of providing has advantages of smart design, concise structure, stable performance, wide application range, applicability in large scale popularization and application, and ability of preventing the influence of other magnetic induction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        August 13,  2022